                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT


YASSER CRUZ,
  Plaintiff,

                                                              No. 3:16-cv-1303 (VAB)
    v.

PRIOR, et al.,
    Defendants.


                                   ORDER DISMISSING CASE

         Yasser Cruz (“Plaintiff”) initiated this action by filing a prisoner pro se Complaint

against several defendants. Compl. ECF No. 1 (Aug. 3, 2016). Local Rules of this Court require

Mr. Yasser to keep the Court informed of an address within the District of Connecticut at which

he may be served with process. D. Conn. L. Civ. R. 83.1(c)(2) (“Any self-represented party must

provide an address where service can be made upon such party.”) Mr. Cruz is aware of this

requirement as he has previously filed change of address notices in this case. See Notice of

Change of Address, ECF Nos. 14, 20, 21 (Dec. 27, 2016; Jan. 16, 2018; Jan. 19, 2018).

         On May 13, 2019, an order sent to Mr. Cruz at the address on file was returned to the

Court and noted that Mr. Cruz was no longer incarcerated, and the mailing could not be

forwarded. Mail Returned (May 13, 2019) (“MAIL RETURNED . . . marked Return to Sender,

Refused, Unable to Forward. Marked ‘No Longer in Custody.’”).

         Since that date, Mr. Cruz has not filed a notice of change of address.

         Accordingly, the Court finds that Mr. Cruz has failed to comply with the Local Rules,

specifically Local Rule 83.1(c)(2), and orders the case DISMISSED without prejudice.
       The Clerk of Court is respectfully directed to close this case.

       Mr. Cruz may move to reopen the case by March 27, 2020, provided he can demonstrate

good cause for failing to comply with court rules regarding his address, and provided that he

includes an updated address for service within this district.

       SO ORDERED at Bridgeport, Connecticut, this 24th day of February, 2020.


                                                      /s/ Victor A. Bolden

                                                      VICTOR A. BOLDEN
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
